Bussell, C. J.
1. “The granting and continuing of injunctions must always rest in the sound discretion of the judge, according to the circumstances of each case.” Civil Code (1910), § 5497.
2. “In hearings upon applications for interlocutory injunctions, where the evidence upon material issues of fact is in conflict, the grant or refusal *739of applications is within the discretion of the chancellor, and the exercise of his discretion in granting' or refusing the relief prayed for will not be controlled unless manifestly abused.” Sapp v. Ritch, 169 Ga. 33 (3) (149 S. E. 636).
No. 9199.
March 18, 1933.
B. J. Stevens, for plaintiff.
J. B. & T. R. Burnside, for defendants.
3. Upon the evidence adduced, it can not be held that there was an abuse of discretion in the present case.

Judgment affirmed.


All the Justices concur.